                                                               I>lf
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X
DOCTOR'S ASSOCIATES LLC and
SUBWAY IP LLC,

                              Plaintiffs,                          MEMORANDUM & ORDER

               -against-                                             19-CV-1968(NGG)(RER)

ABDUL HAI,

                              Defendant.
                                                          X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiffs Doctor's Associates LLC("DAL")and Subway IP LLC commenced this action

on April 5, 2019 against Defendant Abdul Hai, doing business as Subway Restaurant #41310.

(Compl.(Dkt. 1).) Plaintiffs allege violations of Sections 32 and 43 ofthe Lanham Act,

15U.S.C. §§ 1114, 1125(a), 1125(c); the U.S. Copyright Act, 17U.S.C. §§ 101 etseq.;New

York State General Business Law § 360; and New York common law. (Id. KK 58,65,72, 75,77-

78, 84, 90.) On April 4, 2019,Plaintiffs moved by order to show cause for a preliminary

injunction and temporary restraining order("TRO"). (Dkt. 2.) On April 9,2019,this court

denied the motion for a TRO and referred the motion for a preliminary injunction to Magistrate

Judge Ramon E. Reyes for a report and recommendation("R&R"). tSee M&O (Dkt. 6).)

       On May 13, 2019, Judge Reyes issued an R&R in which he recommended that the court

grant Plaintiffs' motion for a preliminary injunction and require Plaintiffs to post bond. fSee

R&R(Dkt. 11)at 10-11.) Judge Reyes also recommended that Plaintiffs' motion for attomey's

fees be denied. (Id. at 11.) Plaintiffs objected to the portion ofthe R&R that recommended

requiring that Plaintiffs post bond. (Obj.(Dkt. 13).) For the following reasons,the R&R is

ADOPTED WITH MODIFICATIONS.
 1.      FACTUAL BACKGROUND^

         Plaintiff Subway IP LLC("SIP") avers that it owns the proprietary system for

 estabUshing and operating Subway® restaurants(the "Subway® System"). (R&R at 1-2.) SIP is

 also the owner of various intellectual property rights associated with the Subway® brand,

 including U.S. trademarks to the Subway® name,logo, and other trademarks and service marks

(the "Subway® Marks"). (Id at 2.) Plaintiff Doctor's Associates LLC("DAL"), which uses

 Subway® as its trade name,is the exclusive licensee ofthe Subway® System from SIP. (Id.)

 DAL is a franchisor and sub-licenses the Subway® System to its franchisees. (Id)

         Plaintiffs state that the Subway® Marks' registrations are in full force and effect,

 unrevoked, and uncancelled; that most have been deemed incontestable pursuant to 15 U.S.C. §

 1065; that SIP, DAL,and DAL's predecessors and licensees have continuously used each ofthe

 Subway® Marks since the date oftheir registration; that SIP has given notice to the public ofthe

 registration ofits trademarks and service marks as provided in 15 U.S.C. § 1111; and that the

 Subway® Marks featuring the word Subway® are indisputably famous trademarks in the United

 States, rid.)

         In October 2008, Defendant Hai allegedly entered into a franchise agreement(the

"Franchise Agreement") with DAL,^ under which Defendant would operate a Subway®

 Restaurant at 41B Newkirk Plaza, Brookljm, New York, 11226 (the "Premises"). (Id.) In

 September 2010,the parties entered into a Franchise Agreement Addendum (the "Superseding

Franchise Agreement"). (Id.) Plaintiffs allege that under the terms of both agreements.


'The Rx&R clearly sets forth the background ofthis case. (R&R at 1-3.) No party has objected to Judge Reyes's
statement offacts and procedural history. The court thus adopts the R&R in this respect and offers only a summary
in this order. See Done v. Miller. 16-CV-5836(NGG),2018 WL 1445573(E.D.N.Y. March 23,2018), at *2
(adopting an R&R's statement offacts because the parties had not objected to it).
^ DAL was then known as Doctor's Associates Inc., or DAI. Qd.^ 25.) For the sake of clarity, the court refers to it
throughout this order as DAL.
Defendant"was granted the right and undertook the obligation to operate a Subway® sandwich             ^

restaurant at the Premises and to use the Subway® marks." (Id.)

       In September 2015,DAL purportedly sent Defendant a sixty-day Notice of Termination,

which stated that he had sixty days to cure his default on his obligations under the Superseding

Franchise Agreement. (Id) The following January, the parties allegedly entered into a

"Probation Agreement." (Id) Hai is alleged to have breached that agreement by failing to

remain in material compliance with his obligations under the Franchise Agreement for a three-

month period. (Id) After arbitration, the parties entered into an Arbitration Interim Order

requiring Defendant to remain in material compliance for six consecutive restaurant evaluations.

(Id.) The arbitrator subsequently determined that Defendant had breached the Arbitration

Interim Order, the Franchise Agreement, and the Superseding Franchise Agreement. (Id) The

arbitrator issued an award (the "Award" or the "Arbitration Award")terminating the franchise

agreement and,inter alia, requiring Defendant to "dis-identify the Subway Restaurant... and

cease and desist use of all trade names, trademarks, service marks, signs, colors, structures,

software, printed goods, and forms of advertising indicative of[DAL]'s sandwich business."

(Id.) This Award and subsequent state courtsjudgments recognizing the Award absolutely

terminated Defendant's rights under the Franchise Agreement and Superseding Franchise

Agreement. (Id.)

       Plaintiffs allege that Defendant is presently using a storefront sign "confusingly similar to

...the famous Subway® Marks," such that the sign "dilutes the trademark rights in the famous

Subway logos registered with the U.S. Patent and Trademark office." (Id.) Plaintiffs further

allege that Hai is using "other Subway® marks. Subway® artwork, wall-mounted menus, and

other Subway® Materials in the operation of his restaurant business." (Id.) Plaintiffs purport to
have become aware ofthis conduct in March 2019. (Id. 36). The use ofthese materials is

documented in the declaration of Carlos Torres ("Torres DecL")and exhibits annexed thereto.

(Torres Decl.(Dkt. 2-11); Storefront Photograph (Dkt. 2-12); Menu Photographs(Dkt. 2-13);

Interior Photographs(Dkt. 2-14); Photograph ofBread (Dkt. 2-15).)

n.       PROCEDURAL fflSTORY


         A.     The Instant Action


         Plaintiffs sought an order preliminarily enjoining Defendant from using any marks or

materials that belong to Plaintiffs, infringe upon any ofPlaintiffs' registered copyrights, or are

likely to cause consumer confusion due to their similarity to the Subway® Marks or Materials.

(Compl. at 16; Proposed Order for Preliminary Injunction ("Proposed Order")(Dkt. 10)at 3-5.)

As explained above, on April 9,2019,this court denied the motion for a TRO and referred the

motion for a preliminary injunction to Judge Reyes for an R&R. (See M&O.) Defendant was

served with the Order to Show Cause on April 10, 2019(Return ofSummons(Dkt. 8)), but made

no appearance at the Show Cause Hearing held on April 16, 2019 before Judge Reyes(Apr. 18,

2019 Min. Entry). On April 19,2019,Plaintiffs filed a proposed order for a preliminary

injunction. (Proposed Order.)

         B.     Report & Recommendation

         On May 13,2019, Judge Reyes issued an R&R,in which he recommended that the court

grant Plaintiffs' motion for a preliminary injunction on the following terms and deny their

request for attorney's fees. (See R&R.)

                1.     Terms ofthe Recommended Iniunction

         Judge Reyes recommended that the court grant Plaintiffs an injunction on the following

terms:
                       a.      Conduct Enjoined

       Judge Reyes recommended that the injunction enjoin the following conduct:

              • Using, in any manner, any trade name,trademark, or service mark that is

                   identical or confusingly similar to the Subway® Marks or other federally

                   registered Subway® trademarks and service marks either(1)as Defendant's

                   trademark, service mark,trade name, or corporate identity;(2)on or in

                   connection with any goods or services sold, licensed, distributed, or otherwise

                   disseminated by or on behalfof Defendant; or(3)in connection with the

                   advertising or promotion of Defendant's goods or services.

              • Using, in any manner,the Subway® Marks in connection with Defendant's

                   goods or services in a manner that is likely to create the erroneous beliefthat

                   said goods or services originate v^th or are authorized by, sponsored by,

                   licensed by, or associated with Plaintiffs.

              • Copying,reproducing, distributing, or preparing any works that in any way

                  reference the Subway® Marks.

(R&Rat 10.)

       Judge Reyes also recommended that the injunction extend not only to Defendant, but also

to his agents, servants, employees; to any company of which Defendant owns more than 10% of

such company's equity, stock, or membership interest, and to any parent, subsidiary, or other

company related thereto; and to all persons acting for, with, by, or through them. (Id.)

       Because Judge Reyes foimd that the Plaintiffs are entitled to injunctive relief based only

on their trademark claims, however, he recommended against enjoining Defendant from using

materials that do not bear registered Subway® marks or dress. (Id at 11.) To the extent that
Defendant's use of other materials (e.g., photos, decor, and the bread warmer) violates the

Arbitration Award and subsequent state courtjudgments validating said Award, Judge Reyes

advised that Plaintiffs may seek to enforce those decisions in state court. (Id.)

                       b.      Security

        Judge Reyes found that there exists a potential for undue injury to Defendant's business if

the action is ultimately found to lack merit, as Defendant may be required to cease operations in

order to comply with the injunction. (Id (citing Golden Krust Patties. Inc. v. Bullock,957 F.

Supp. 2d 186, 202-03(E.D.N.Y. 2013)(requiring plaintiffs to post a $20,000 bond to account for

storefront lease payments that defendants would not be able to afford were their business not

operational)).) Judge Reyes explained that he found this eventuality unlikely, but not impossible,

and accordingly recommended that this court require Plaintiffs to post bond and suggested that

the sum ofthirty thousand dollars ($30,000) would be appropriate. (Id.)

               2.      Attomev's Fees


       Because the Lanham Act authorizes awards of attorney's fees to the "prevailing party"

only in "exceptional cases,"^15 U.S.C. § 1117(a), and because a preliminary injunction is not

premised on a determination ofthe merits ofthe case. Judge Reyes recommended that the court

deny Plaintiffs' request for attomey's fees at this time without prejudice to renewal at a later

stage ofthis action. (Id.)

       C.      Objection

       Plaintiffs objected only to the portion ofthe R&R that recommended requiring that

Plaintiffs post a bond. (Obj.(Dkt. 13).) Plaintiffs reason that a bond is now unnecessary

because Defendant has ceased operation ofthe former Subway® sandwich restaurant at issue in

this case, vacated the premises, and surrendered them to the landlord, meaning that this business
can no longer be damaged by a possibly wrongful injunction. (Decl. of Mark Kaufinan in

Support of Obj.("Kaufinan Decl.")(Dkt. 13-1)         2,6-7.)

       No party has objected to Judge Reyes's recommendation that the court grant Plaintififs'

motion for a preliminary injunction or the recommended terms ofthat injunction, except for the

requirement of a bond. Indeed, Plaintiffs insist that, despite the fact that Defendant has vacated

the Premises, injimctive relief continues to be necessary in order to prevent Defendant from

opening another sandwich shop and using trade names,trademarks, or service marks confusingly

similar to those belonging to Plaintiffs. (Id 18.)

       No party has objected to Judge Reyes's recommendation that Plaintiffs' request for

attorney's fees be denied at this time.

III.   LEGAL STANDARD


       When a party timely objects to a magistrate judge's R&R,the court reviews de novo

"those portions ofthe report or specified proposed findings or recommendations to which

objection is made." 28 U.S.C. § 636(b)(1)(C); accord Fed. R. Civ. P. 72(b)(3). The court

otherwise reviews the R&R for clear error. Dong.2018 WL 1445573, at *5. "[Wjhere

objections are merely perfunctory responses and not specific and clearly aimed at particular

findings in the magistrate judge's proposal, clear error, and not de novo,review applies." Perez

V. Lee. No. 14-CV-5763(JPO),2018 WL 740995, at *2(S.D.N.Y. Feb. 7, 2018), anneal

filed (quotation marks, citations, and emphasis omitted).

IV.    DISCUSSION


       A.      Preliminary Injunction

       No party has objected to Judge Reyes's recommendation that the court grant Plaintiffs'

motion for a preliminary injunction or the recommended terms ofthat injunction (except for the
requirement ofa bond, discussed below). Therefore,the court ultimately reviews those portions

ofthe R&R for clear error. As an initial matter, however,the court considers whether the closure

of Defendant's business and the surrender ofthe Premises to his landlord renders moot the

Motion for a Preliminary Injunction.

        Plaintiffs insist that, despite the fact that Defendant has vacated the Premises, injunctive

relief continues to be necessary in order to prevent Defendant from opening another sandwich

shop and using trade names,trademarks, or service marks confiisingly similar to those belonging

to Plaintiffs. (Id If 8.) Defendant has not appeared in the case and defaulted on the Order to

Show Cause. fSee Apr. 18,2019 Min. Entry.) Defendant also failed to object to the R&R and

the time to do so has passed.

       "It is well settled that'a defendant's voluntary cessation of a challenged practice does not

deprive a federal court of its power to determine the legality ofthe practice.'" Friends ofthe

Earth. Inc. v. Laidlaw Envtl. Servs. fTOCI Inc.. 528 U.S. 167,189(2000)tquoting Citv of

MesQuite v. Aladdin's Castle. Inc.. 455 U.S. 283,289(1982)); see also, e.g.. Knox v. Serv. Emp.

Int'l Union. Local 1000. 567 U.S. 298, 307(2012)("The voluntary cessation of challenged

conduct does not ordinarily render a case moot[.]"); Cntv. ofL.A. v. Davis.440 U.S. 625,631

(1979)("[A]s a general rule, voluntary cessation of allegedly illegal conduct does not deprive the

tribunal of power to hear and determine the case, i^,does not make the case moot."(internal

quotation marks and citation omitted)); Citv of Houston v. Dep't of Hons.& Urban Dev.. 24

F.3d 1421 (D.C. Cir. 1994)("[l]f a plaintiff... attacks an isolated agency action, then the

mooting ofthe specific claim moots any claim for a declaratory judgment that the specific action

was unlawful, unless the specific claim ... falls within the 'voluntary cessation' doctrine[.]"

(citations omitted)).



                                                  8
        A defendant's voluntary change of conduct only renders a case moot ifthe defendant

demonstrates both that "(1)there is no reasonable expectation that the alleged violation will recur

and(2)interim relief or events have completely and irrevocably eradicated the effects ofthe

alleged violation." Mhanv Mgmt..Inc. v. Cntv. of Nassau. 819 F.3d 581,603(2d Cir. 2016)

(quoting Granite State Outdoor Advert.. Inc. v. Town of Orange, 303 F.3d 450,451 (2d Cir.

2002)); see also Davis.440 U.S. at 631 ("When both [ofthese] conditions are satisfied it may be

said that the case is moot[.]").

        The "burden ofshowing mootness logically falls on the defendant because,'by the time

mootness is an issue, the case has been brought and litigated ...To abandon the case at an

advanced stage may prove more wasteful than fiiigal."' Mhanv Mgmt.. 819 F.3d at 603(quoting

Laidlaw. 528 U.S. at 191-92). This is "both a stringent and a formidable burden." Id. at 604

(citations omitted). It requires a "showing that it is absolutely clear the allegedly wrongful

behavior could not reasonably be expected to recur." Id. at 603-04(quoting Laidlaw. 528 U.S. at

190). Courts look at voluntary cessation of challenged conduct particularly skeptically where it

"appear[s] to track the development ofth[e] litigation." Id at 604.

        Here, Defendant—^who defaulted on the Order to Show Cause and filed no objections to

the R&R—^has not carried his "formidable burden ofshowing that it is absolutely clear the

allegedly wrongful behavior could not reasonably be expected to recur." Alreadv. LLC v. Nike.

Inc.. 568 U.S. 85,91 (2013)(quoting Laidlaw. 528 U.S. at 190). Moreover, Defendant's past

conduct, which "supports an inference that he wishe[d] to circumvent the arbitrator's order to

dis-identify his establishment firom Subway®,so that consumers w[ould] continue to perceive

his restaurant as a Subway® restaurant"(R&R at 6), gives the court little confidence that
Defendant would refrain from opening a sandwich shop in a new location and resuming the

challenged conduct.

        Having determined that Plaintiffs' claim is not moot,the court reviews for clear error the

portions ofthe R&R addressing the preliminary injunction, with the exception of Judge Reyes's

recommendation that Plaintiffs be required to post bond. Finding no clear error in these portions,

the court adopts the R&R in this respect, and accordingly grants Plaintiffs' motion for a

preliminary injunction consistent with Section IV(a)ofthe R&R.

       B.      Security

       Because Plaintiffs have objected to Judge Reyes's recommendation that they be required

to put forth a security, the court reviews de novo that portion ofthe R&R.

       Federal Rule of Civil Procedure 65 permits a court to issue a preliminary injunction "only

ifthe movant gives security in an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully enjoined or restrained." Fed. R.

Civ. P. 65(c). "[A] district court in its discretion may deny a bond altogether ifthere is 'no proof

of likelihood of harm' to the non-movant." Golden Krust Patties. Inc.. 957 F. Supp. 2d at 202

(citing Doctor's Assocs.. Inc. v. Stuart. 85 F.3d 975,985 (2d Cir. 1996)).

       Here, the purpose of a bond would be to protect Defendant from any economic harm he

might suffer if he were forced to close his business in order to comply with a preliminary

injunction that was later foimd to be unwarranted. For this reason. Judge Reyes rightly

recommended that Plaintiffs be required to post a bond. (See R&R at 11.) In an affidavit

provided with their objection, however. Plaintiffs informed the court for the first time that

Defendant has ceased operating the former Subway® sandwich restaurant at issue in this case

and has vacated the premises and surrendered them to his landlord. (Affidavit ^ 6.) There is no



                                                10
longer any risk, therefore, that a wrongful preliminary injunction could cause Defendant to close

his business and suffer undue economic harm. Defendant—who defaulted on the Order to Show

Cause—did not respond to Plaintiffs' objection to the R&R and has adduced no evidence of any

harm he might nonetheless suffer from a wrongful injunction.

        Additionally, although not dispositive, the court notes that this is a case where Plaintiffs

are likely to succeed on the merits. (See R&R at 11 (observing that it is "unlikely" that

Plaintiffs' action will be found to lack merit).) Some courts have considered the strength of a

movant's case in analyzing the likelihood of harm to a potentially wrongfully enjoined non-

movant. S^ Golden Krust Patties. Inc.. 957 F. Supp.2d at 203; Eastman Kodak Co. v. Collins

Ink Corp.. 821 F. Supp. 2d 582,590(W.D.N.Y. 2011)(declining to require plaintiff to post a

bond where court "find[s] it very likely that [plaintiff] will prevail on the merits ofits claims");

N.Y.C. Triathlon. LLC v. NYC Triathlon Club. Inc.. 704 F. Supp. 2d 305, 345 (S.D.N.Y. 2010)

(declining to require the posting of a bond where, inter alia, "the likelihood of[plaintiffs]

success on the merits is overwhelming"); Rex Med. L.P. v. Angiotech Pharms.(TJSl. Inc., 754 F.

Supp. 2d 616,627(S.D.N.Y. 2010)(finding it equitable to discount the harm non-movant would

suffer, given that non-movant had,in the court's view, a less than 5 percent chance of succeeding

on the merits at arbitration). As the court explained in Eastman Kodak,in dispensing with the

bond requirement in that case:"The greater plaintiffs likelihood ofsuccess on the merits,the

lower the probability that an injunction in plaintiffs favor will later be determined to have been

issued in error, and consequently that [the defendant] will be found to have wrongfully suffered

harm." 821 F. Supp.2d at 590.

       Thus, exercising its discretion, the court v^ll not require Plaintiffs to post a bond.




                                                 11
       C.      Attorney's Fees

       Finally, no party has objected to Judge Reyes's recommendation that Plaintiffs' request

for attorney's fees be denied at this time. Accordingly, the court reviews the R&R's analysis of

this request for clear error. Finding none,the court adopts the R&R in this respect and denies

Plaintiffs an award ofattorney's fees without prejudice to renewal at a later time.

V.     CONCLUSION


       For the foregoing reasons,the court ADOPTS WITH MODIFICATIONS the R&R(Dkt.

11). Plaintiffs' Motion for a Preliminary Injunction is GRANTED. Defendant, as well as his

agents; servants; employees; any company of which Defendant owns more than 10% ofsuch

company's equity, stock, or membership interest; any parent, subsidiary, or other company

related thereto; and all persons acting for, with, by, or through them are enjoined from:

          i.   Using,in any manner, any trade name,trademark, or service mark that is identical

               or confusingly similar to the Subway® Marks or other federally registered

               Subway® trademarks and service marks either(1)as Defendant's trademark,

               service mark,trade name, or corporate identity;(2)on or in connection with any

               goods or services sold, licensed, distributed, or otherwise disseminated by or on

               behalf of Defendant; or(3)in connection with the advertising or promotion of

               Defendant's goods or services.

         ii.   Using, in any manner,the Subway® Marks in connection with Defendant's goods

               or services in a manner that is likely to create the erroneous belief that said goods

               or services originate with or are authorized by,sponsored by,licensed by, or

               associated with Plaintiffs.




                                                12
        iii.   Copying,reproducing, distributing, or preparing any works that in any way

               reference the Subway® Marks.

Defendant is not, however, enjoined from using materials that do not bear registered Subway®

marks or dress. Plaintiffs are not required to post a bond. Plaintiffs' request for attomey's fees

is DENIED.

       SO ORDERED.
                                                                      s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                            NICHOLAS 0. GARAUF]
       June ^ ,2019                                                  United States District Judge




                                                13
